Case 6:20-cv-00474-ADA Document 85-14 Filed 03/17/21 Page 1 of 11




          EXHIBIT 14
                            Case 6:20-cv-00474-ADA Document 85-14 Filed 03/17/21 Page 2 of 11

                                 Joint Chart - WSOU Investments LLC v. Dell Technologies Inc. et al


       The parties have a dispute concerning the number of claim terms and page limits for claim construction briefing and outline their

positions below.

                                          Issue                                                          Relief Sought
 Defendants State:                                                                          Defendants request that the Court:

        At the time of the initial scheduling conference, the parties agreed the 12 cases      (1) Group the ’435 patent with Group 3
 should split into four groups as follows:                                                         for the purposes of claim construction
 Group 1:                                                                                          briefing;
  Patent             Claims Asserted         Case #                                            (2) Groups 2, 3, and 4 will be governed
                                                                                                   by the term limit presumption and
  ’133 patent        1-22                    6:20-cv-00480                                         page limits in OGP v. 3.2;
                                                                                               (3) For the purposes of the disputed term
  ’309 patent        1-16                    6:20-cv-00485
                                                                                                   limit for Group 1, the 13 terms in
  ’800 patent        1-24                    6:20-cv-00481                                         the ’360 patent that include “means
                                                                                                   for” count as a single term;
  ’360 patent        1-49                    6:20-cv-00486                                     (4) Increase the total term limit to 15 for
 Group 2:                                                                                          Group 1;
                                                                                               (5) 5 additional pages per party for
  Patent             Claims Asserted         Case #
                                                                                                   Opening and Response Markman
  ’144 patent        1, 4, 11, 12, 14        6:20-cv-00473                                         briefs and 3 additional pages for
                                                                                                   Reply and Sur-Reply Markman briefs
  ’921 patent        1, 9, 17                6:20-cv-00478                                         for the Group 1 briefing.
 Group 3:
  Patent             Claims Asserted         Case #
  ’489 patent        1-20                    6:20-cv-00477
  ’020 patent        1, 6                    6:20-cv-00482
 Group 4:
  Patent             Claims Asserted         Case #
                            Case 6:20-cv-00474-ADA Document 85-14 Filed 03/17/21 Page 3 of 11




                                         Issue                                              Relief Sought
’536 patent         1, 12                    6:20-cv-00474
’129 patent         3                        6:20-cv-00479
’888 patent         1, 2, 11-13, 15, 19-20   6:20-cv-00475
’435 patent         1-18                     6:20-cv-00476

        The parties met and conferred twice after exchanging proposed constructions
on January 20, 2021 consistent with the Court’s scheduling order. D.I. 54. Based on
the number of disputed terms for each patent, Defendants request that the ’435 patent
be considered with Group 3 for the purposes of Markman briefing and hearing.
Plaintiff says it does not object to this re-grouping, but argues (with no support) that
the term and page limits from the OGP should not apply to the adjusted Group 3. With
this adjustment, the presumed term limit and page limits for the Markman Briefs from
the OGP v. 3.2 would apply to Groups 1, 2, 3, and 4 as modified:
 Group Patents                              Term        Opening and Reply and
                                            Limit       Response         Sur-Reply
                                                        Brief
 1          4 (’133, ’309, ’800, ’360 10                20 pages         10 pages
            patents)
 2          2 (’144, ’921 patents)          8           20 pages         10 pages
 3          3 (’489, ’020, ’435 patents) 10             30 pages         15 pages
 4          3 (’536, ’129, ’888 patents) 10             30 pages         15 pages

        This is already a drastic narrowing than if these 12 cases (each of is a separate
case in which only a single patent is asserted) were each subject to its own OGP limit.
Nonetheless, Defendants will identify shortly to Plaintiff the narrowed list of term
disputes it will pursue for Groups 2, 3, and 4 to fit within these limits. Plaintiff’s
inexplicable statement that Defendants seek to ask the Court to construe 72 terms is
flatly wrong. There should be no dispute about the term and page limits for Groups
2-4, but Plaintiff appears to seek to narrow the limits that would apply to Group 3.



                                                                    2
                          Case 6:20-cv-00474-ADA Document 85-14 Filed 03/17/21 Page 4 of 11




                                         Issue                                                 Relief Sought
        With respect to Group 1, Defendants respectfully request modest relief from
the Court’s “presumed limit” for the maximum number of terms for claim construction
for Group 1 given Plaintiff asserts all 111 claims of these four unrelated patents, and
there are 16 “means for” claims presumed to be governed by section 112, ¶ 6 for which
WSOU has failed to adequately identify any corresponding structure.

        Unlike the more selective identification of asserted claims in the other three
groups (Groups 2 through 4), WSOU asserts every single one of the 111 claims across
the four unrelated patents in Group 1. As a result of WSOU’s scattershot approach,
there is more claim language that requires clarification for the jury.

        Importantly, among these 111 claims are 16 different terms with “means for”
language that are presumed to be governed by section 112, ¶ 6. Although Defendants
have met and conferred in good faith and attempted to narrow the number of disputes,
WSOU’s positions on these terms have effectively foreclosed even a possibility of an
agreed construction. The number of terms at issue in Group 1 is a direct result of
WSOU’s refusal to narrow the asserted claims to a reasonable number, combined with
its refusal to actually identify corresponding structure for these means-plus-function
claims.

        For the 13 “means for” terms of the ’360 patent, WSOU has inexplicably taken
the position that, for all 13 of these terms, the presumption that section 112, ¶ 6 applies
is overcome, and the terms should be given their plain meaning. WSOU has refused
even to identify any alternative function or corresponding structure if the presumption
is not rebutted.

         For the 3 means-plus-function terms of the ’133 patent, WSOU has not
identified any corresponding structure. Instead, WSOU provides broad cites to the
specification (citing every single patent figure—most of which depict many structures
across the network—and hundreds of lines from the specification), and has advised
that it will identify in its opening brief what it actually believes to be the corresponding
structure. For example, WSOU identified for one term: “claim 5 and corresponding


                                                                      3
                         Case 6:20-cv-00474-ADA Document 85-14 Filed 03/17/21 Page 5 of 11




                                          Issue                                            Relief Sought
written description; Figs. 1–7; 3:7–21; 5:24–38; 6:13–65; 7:26–30; 8:15–25; 8:64–
9:22; 9:51–10:29; 10:43–11:8; 13:48–14:12; 14:24–65; 15:45–16:20.” Nowhere is
there actually an identification of structure, as is required by 112, ¶ 6, and as WSOU
did for “means for” claims in the other three groups. WSOU’s approach deprives
Defendants of the ability to seek a compromise and narrow the disputes.

        During the parties’ meet-and-confer call on January 28, 2021, Defendants
made clear that, although their position on many of the terms is that there is no
corresponding structure, it would be willing to consider reasonable articulations of the
corresponding structures as a potential compromise. WSOU has refused to propose
any reasonable structures to which it would agree for any of the 16 terms. Although
WSOU is free to take this approach, WSOU’s refusal to identify any corresponding
structure for the 16 “means for” terms has effectively hijacked the claim construction
process for Group 1, as the Court will need to address all 16 of these terms, which is
well beyond the presumptive limit of 10 for the entire group. Not to mention the other
disputed terms that should be construed beyond those “means for” terms.

        As a result, Defendants have no choice but to request relief from the Court in
advance of the briefing process. Given the overlapping nature of the section 112, ¶ 6
issues, Defendants believe that the 13 presumptively means-plus-function claims of
the ’360 patent can reasonably be briefed as a single group because there will be
substantial overlap in the argument—which essentially involves whether section 112,
¶ 6 applies to them. WSOU has argued that all 13 terms overcome the means-plus-
function presumption and proposed no alternative construction. Thus, the only issue
the Court needs to address for those terms is whether WSOU can overcome the heavy
presumption that these “means for” terms are governed by section 112, ¶ 6. If the
court determines these “means for” terms are subject to section 112, ¶ 6, only
Defendants have provided the corresponding structure or noted the lack thereof.

       Defendants therefore request that, for the purposes of the term limit, the Court
count the presumptively means-plus-function claims of the ’360 patent as a single
term.


                                                                   4
                          Case 6:20-cv-00474-ADA Document 85-14 Filed 03/17/21 Page 6 of 11




                                         Issue                                                           Relief Sought

       In addition, Defendants request a modest increase to the term limit (5 additional
terms) and a small number of additional pages (5 for opening/response, 3 for
reply/surreply) for the Markman briefs. These additions are required so that the parties
can address the very narrowly-selected important terms for construction across all 111
claims of these unrelated four patents.
Plaintiff WSOU States: Plaintiff WSOU requests that the Dell Defendants be                 Plaintiff Requests that the Court:
ordered to comply with the party’s stipulation (and OGP 3.2) concerning Markman
briefing and patent groupings. There is no good reason to modify the agreed limit of       Order Defendant to comply with the party’s
36 terms, and ignore OGP 3.2, to double that amount to 72 terms. Attached as an excel      stipulation concerning Markman briefing and
spreadsheet is WSOU’s tracking of terms, marking when either side dropped a term.          patent groupings.
The current count stands at 72.

Plaintiff WSOU disclosed its infringement contentions on October 14, 2020. 111Three
weeks later, on November 4, 2020, the parties submitted a stipulation agreeing to the
“presumed Markman claim term limits and other Markman restrictions.” OGP 3.2
prescribes that amount at 36 terms. The agreement also noted that a party “may seek
leave to modify these limits.”

In the meet and confers, the Dell Defendants requested 72 terms (or 36 terms over the
agreed amount). Of those terms, both parties have requested 11 terms. The Dell
Defendants have requested an additional 61 terms and, also, alleged that 31 terms are
indefinite. These amounts are shown in the chart below – broken down by same
groups the parties previously agreed to. This is the same chart shared during the
parties’ ongoing exchange. The counting is reflected in the attached spreadsheet,
namely the summary tab.

                           Dell WSOU Both Total Indefinite        OGP 3.2
    Group 1 (4 patents)    28      0      3      31     11             10
    Group 2 (2 patents)     5      0      4      9       3             8
    Group 3 (2 patents)     7      0      0      7       6             8


                                                                   5
                          Case 6:20-cv-00474-ADA Document 85-14 Filed 03/17/21 Page 7 of 11




                                        Issue                                             Relief Sought
    Group 4 (4 patents)    21      0      4   25        11            10
    Total                  61      0     11    72       34            36

Plaintiff WSOU has informed the Dell Defendants that it is flexible and would not
oppose shifting of terms/pages limit from one group to another – provided the total
number of agreed terms/pages were not exceeded (e.g., 36 terms across the cases). As
an example, two terms can be shifted from one group to another without otherwise
disturbing the groups. The Court approved of this approach in the 15 patent cases
between WSOU and Google referenced below. The Dell Defendants have incorrectly
taken this to mean that entire parents should artificially shifted from one group to
another – disregarding the agreed grouping – in order to artificially increase numbers.

The Dell Defendants argue that Plaintiff WSOU is driving up the terms. Not
so. Plaintiff WSOU has only requested construction for 11 of the terms (as identified
above). In contrast, the Dell Defendants requested 61 additional terms, which is 25
terms above the agreed amount. If the Dell Defendants simply dropped other terms,
there would be no need for the current Court intervention.

The Dell Defendants also argue for the 11 terms both parties agreed needed to be
construed that WSOU’s disagreement with Dell’s construction is nefarious. However,
Plaintiff WSOU already explained why it could not agree with these constructions –
leaving the issue ripe for Court to determine. WSOU disputes Dell’s characterization
of WSOU’S position.

For the Group 1 terms, the Dell Defendants argue that Plaintiff WSOU has chosen to
exclude certain terms the Dell Defendants says are subject to a “means-plus-function”
analysis. However, Plaintiff WSOU has already explained why such terms are NOT
subject to such an analysis. And, even if Plaintiff WSOU agreed with the Dell
Defendants that such terms are subject to such an analysis, many of those same terms
would still be disputed because the Dell Defendants have provided no structure
(contrary to their allegation) and instead alleged they are indefinite. Plaintiff WSOU



                                                                  6
                         Case 6:20-cv-00474-ADA Document 85-14 Filed 03/17/21 Page 8 of 11




                                           Issue                                            Relief Sought
also disagrees with the Dell Defendants’ suggestion (first introduced today) to only
allowing the parties to brief whether such claims are subject to a means-plus-function
analysis and not also brief indefiniteness/structural support. The parties should instead
include all issues in the brief in wants the Court to decide.

The Dell Defendants further argument that there are a lot of claims and means-plus-
function terms. This argument should also be rejected. The number of asserted claims
does not directly correlate to number of terms or pages required for briefing. And, Dell
had all the claims being asserted for three weeks when it agreed to the presumed
Markman parameters on November 4. There are no changed circumstances since
then. Further, the Dell Defendant chose to allege indefiniteness arguments (at least 31)
– inhibiting any potential agreement being reached on such terms and consuming most
of the 36 terms.

The Dell Defendants for the first time today argued that they mat no longer be pursuing
all 72 terms they identified in the parties' meet and confers. However, the Dell
Defendants have not informed Plaintiff of which, if any, that they are dropping. The
chart referenced above accurately reflects all the terms Dell has said are in dispute.

This issue of forcing a Defendant to comply with the presumed OGP limits is not
unique. The identical issue was addressed in the WSOU v. Huawei cases where the
Court ordered Huawei to reduces its claim count to 36 in accordance with the OGP 3.2
and the party’s stipulation. See e.g., Case No. 6:20-cv-533, Dkt. 42. Likewise, in the
WSOU v. Google cases, the Defendant was able to narrow it selection of terms to come
within the presumptive limit, namely 47 terms for a set of cases involving 15
patents. There is no good reason why Dell cannot also comply with the presumptive
limit of 36 terms in a set of cases involving 12 patents.




                                                                    7
                                                       Case 6:20-cv-00474-ADA Document 85-14 Filed 03/17/21 Page 9 of 11


    474 (7,212,536)
    Phrase                                                                                        Dell WSOU Both       Count                                Dell                                                         WSOU
                                                                                                                               “a network interface device that operates no higher than the    Plain and ordinary meaning
    “bridge” / “bridge port”                                                                      1                     1      data link layer”
                                                                                                                               “one of the paths that has been established in a network for    Plain and ordinary meaning
    “channel in a connection-based network”                                                       1                     1      communications”
                                                                                                                               This term is subject to 35 U.S.C. § 112, ¶ 6.                   Subject to means-plus-function construction.
                                                                                                                               Function: reading priorities of data frames directed by the     Function: reading priorities of data frames directed by the
                                                                                                                               bridge to at least a first one of the bridge ports              dribe to at least a first one of the bridge ports
    “means for reading priorities of data frames directed by the bridge to at least a first one                                Structure: Indefinite                                           Structure: bridge, and equivalents thereof
1   of the bridge ports”                                                                                     1          1
                                                                                                                               This term is subject to 35 U.S.C. § 112, ¶ 6.                   Subject to means-plus-function construction.
                                                                                                                               Function: determining a number of the service interfaces        Function: determining a number of the service interfaces
                                                                                                                               associated with active channels in the connection-based         associated with active channels in the connection-based
                                                                                                                               network                                                         network
                                                                                                                               Structure: Indefinite                                           Structure: bridge, and equivalents thereof; 2:26-34, 4:46-
    “means for determining a number of the service interfaces associated with active
                                                                                                                                                                                               5:18, 5:19-27, 6:44-48, 7:45-56, 7:57-8:20
1   channels in the connection-based network”                                                                1          1
                                                                                                                               This term is subject to 35 U.S.C. § 112, ¶ 6.                   Subject to means-plus-function construction.
                                                                                                                               Function: establishing a mapping between user priorities        Function: establishing a mapping between user priorities
                                                                                                                               read by the means for reading priorities of data frames and     read by the means for reading priorities of data frames and
                                                                                                                               the service interfaces associated with active channels in the   the service interfaces associated with active channels in the
                                                                                                                               connection-based network based at least in part on a number     connection-based network based at least in part on a
                                                                                                                               of the service interfaces associated with active channels in    number of the service interfaces associated with active
    “means for establishing a mapping between user priorities read by the means for reading
                                                                                                                               the connection-based network                                    channels in the connection-based network
    priorities of data frames and the service interfaces associated with active channels in the                                Structure: Indefinite                                           Structure: bridge, and equivalents thereof; 5:28-6:14, 6:15-
    connection-based network based at least in part on a number of the service interfaces                                                                                                      47, 6:49-7:34, 9:8-17, 8:37-45, Figs. 4, 5A-I, 6.
1   associated with active channels in the connection-based network”                                         1          1
                                                                                                                               This term is subject to 35 U.S.C. § 112, ¶ 6.                   Subject to means-plus-function construction.
                                                                                                                               Function: assigning frames to the service interfaces based      Function: assigning frames to the service interfaces based
                                                                                                                               upon the user priorities and the mapping                        upon the user priorities and the mapping
                                                                                                                               Structure: Indefinite                                           Structure: bridge, and equivalents thereof; 6:15-25, 7:22-
    “means for assigning frames to the service interfaces based upon the user priorities and                                                                                                   34, 7:57-8:21
1   the mapping”                                                                                             1          1
                                                                                                                               This term is subject to 35 U.S.C. § 112, ¶ 6.                   Plain and ordinary meaning
                                                                                                                               Function: read a priority of a data frame to be forwarded
                                                                                                                               onto the connection-based network by way of the first one of
                                                                                                                               the ports, identify a service interface which the map indicates
    “forwarding system configured to read a priority of a data frame to be forwarded onto the
    connection-based network by way of the first one of the ports, identify a service interface                                corresponds to the read user priority and forward the data
    which the map indicates corresponds to the read user priority and forward the data frame                                   frame over the channel in the connection-based network
    over the channel in the connection-based network associated with the identified service                                    associated with the identified service interface
1   interface”                                                                                    1                     1      Structure: Indefinite
                                                                                         Count    3     0     4
                                                                                                            Sub-to 7
                                                     Case 6:20-cv-00474-ADA Document 85-14 Filed 03/17/21 Page 10 of 11


    475 (7453888)
    Phrase                                                                                        Dell WSOU Both
                                                                                                                              “trunk port supporting the Riverstone solution (i.e. the        Plain and ordinary meaning
    “stackable trunk port”                                                                        1                       1   additional extension 802.1Q packet header)”
                                                                                                                              “extended VLAN ID that is managed by a service provider         Plain and ordinary meaning
    “backbone VLAN Identifier (ID)”                                                               1                       1   and is independent of a standard VLAN ID”
                                                                                                                              “data transport trunk links defined between stackable trunk     Plain and ordinary meaning
    “backbone VLAN trunk”                                                                         1                       1   ports on core routers”
                                                                                                                              “wherein the provisioning method ignores the designation of     Plain and ordinary meaning
    “wherein the selection and association of at least one backbone VLAN ID with each one                                     a backbone VLAN trunk as in use or stand-by when
    of the corresponding plurality of backbone VLAN trunks is undertaken irrespective of                                      associating the backbone VLAN ID with the backbone
    one of an in-use and a stand-by designation of each one of the plurality of backbone                                      VLAN trunks (as opposed to, during association of VLANs
    VLAN trunks and each one of the plurality of stackable trunk ports”                                                       with trunks, explicitly designating physical VLANs
     (claim 1) / “wherein the association of the plurality of backbone VLAN IDs with the                                      associated with a logical VLAN as in-use and explicitly
    backbone VLAN trunk is undertaken irrespective of one of an in-use and a stand-by                                         designating other physical VLANs associated with the
    designation of the backbone VLAN trunk and the at least one stackable trunk port”                                         logical VLAN as back-up)”
    (claim 15)                                                                                    1                       1
                                                                                                                              Indefinite                                                      Plain and ordinary meaning
    “associating each of the backbone VLAN ID with each one of the plurality of backbone                                      In the alternative: “associating each of the backbone VLAN
1   VLAN trunks”                                                                                  1                       1   ID with all of the backbone VLAN trunks”
    “tracking previously obtained backbone VLAN IDs”                                              x
                                                                                         Count    5     0     0
                                                                                                         Sub-total   5
    476 (7565435)
    Phrase                                                                                        Dell WSOU Both
    “an appropriate one of the MSTIs”                                                              x                                                                                          Plain and ordinary meaning
    “VLAN member sets”                                                                             x                                                                                          Plain and ordinary meaning
    “setting the IPPC of one of the ports of one of said bridges within the MSTI to a lower       1                       1   order of steps                                                  Plain and ordinary meaning
    IPPC when said port is part of the VLAN member set”                                                                       The setting of the IPPC to a lower IPPC must occur after the
                                                                                                                              creation and configuration of the Multiple Spanning Tree
                                                                                                                              Instances step and after the creation of the VLAN member
                                                                                                                              sets step
1   “the Internal Port Path Cost (IPPC)”                                                          1                       1   Indefinite                                                    Plain and ordinary meaning
1   “Multiple Spanning Tree Protocol (MSTP) engine”                                               1                       1   Indefinite                                                    Plain and ordinary meaning
    “processing unit for setting the Internal Port Path Cost (IPPC) of one of the ports of one    1                       1   This term is subject to 35 U.S.C. § 112, ¶ 6.                 Plain and ordinary meaning
    of said bridges within the MSTI to a high IPPC when said port is not part of the VLAN                                     Function: setting the Internal Port Path Cost (IPPC) of one
    member set”                                                                                                               of the ports of one of said bridges within the MSTI to a high
                                                                                                                              IPPC when said port is not part of the VLAN member set
                                                                                                                              Structure: Indefinite
1
    “processing unit for setting the IPPC of one of the ports of one of said bridges within the   1                       1   This term is subject to 35 U.S.C. § 112, ¶ 6.                   Plain and ordinary meaning
    MSTI to a lower IPPC when said port is part of the VLAN member set”                                                       Function: setting the IPPC of one of the ports of one of said
                                                                                                                              bridges within the MSTI to a lower IPPC when said port is
                                                                                                                              part of the VLAN member set
1                                                                                                                             Structure: Indefinite
1   “among the last ones” / “among the first ones”                                                1                       1   Indefinite                                                      Plain and ordinary meaning
1   “ideally”                                                                                     1                       1   Indefinite                                                      Plain and ordinary meaning
1   “IEEE standard recommended value”                                                             1                       1   Indefinite                                                      Plain and ordinary meaning
1   “suppressing”                                                                                 1                       1   Indefinite                                                      Plain and ordinary meaning
1   Entirety of claims                                                                            1                       1   Indefinite                                                      Plain and ordinary meaning
                                                                                         Count 10       0     0
                                                                                                         Sub-total   10
                                                    Case 6:20-cv-00474-ADA Document 85-14 Filed 03/17/21 Page 11 of 11


     479 (8402129)
     Phrase                                                                                      Dell WSOU Both
                                                                                                                             Plain and ordinary meaning; not an instantaneous value   Plain and ordinary meaning
     “rate of change”                                                                            1                      1    measured at a fixed point in time
     “initiating a poll of resources in the nodes of the network by the management station in                                Both of these events trigger a poll                      Plain and ordinary meaning
     response to reporting from the node or a time interval being exceeded”                      1                      1
     “time interval”                                                                             1                      1    “elapsed time since the last poll was performed”         Plain and ordinary meaning
                                                                                         Count   3     0     0
15                                                                                                      Sub-total   3

                                                                                                 Dell WSOU Both
     Total                                                                                       21     0   4           25
